Smith, Judge,
concurring.
An underlying concept of the dissenting opinion is that since the imported rectangular coordinate plotters may be used to make measurements, they are properly classified under par. 360 as “mathematical instruments.” It seems to me that such a classification on this basis would be contrary to the intent of Congress. Measuring devices such as rules and micrometers are seperately classified in par. 396 which I take as a rather clear indication that Congress intended the term “mathematical instruments” to include something other than mere measuring devices as exemplified by rules and micrometers. It seems to me Congress by setting up 'within par. 360 different classifications for “mathematical instruments” and “drawing instruments * * * of chief value of metal” has made it necessary to decide this issue, not the extraneous issue raised by the dissenting opinion as to the proper classification of the imported merchandise because of its use as a measuring device.
The Customs Court, in sustaining the collector’s classification, placed reliance on this court’s decision in United States v. F. Weber Co., 25 CCPA 433, T.D. 49506 (1938), which the majority discusses as concerning a “classification of a device different from the one here in issue.” The dissenting opinion does not consider this an adequate factual distinction. My view of the Weber case differs from both the majority and the dissenting opinion and it seems to me to contain much of value which should be utilized here to aid in our determination of the meaning of the terms “mathematical instruments” and “drawing instruments” in par. 360.
I find it interesting that the court in the Weber opinion pointed out:
* * * It is the gist of the Government’s contention that “mathematical instruments as intended hy Congress comprise instrumente whose ultimate object is for computation and not for drawing or sketching or tracing where the performance of the instrument may require a mere setting of a dial or arm.” (25 CCPA at 435-36.)
*73The testimony in the Weber case concerning the imported pantographs and their functions, summarized by the court, was that:
* * * pantographs are used for making a reduced, an enlarged, or an exact copy of a plane figure; that they are used by etchers, engravers, map makers, lithographers, educational institutions for instruction purposes, etc.; that in use, one part or pointer is placed over a drawing and by moving that part or pointer a reproduction of the identical drawing, traced, appears on another paper, either to the same scale or ito a larger or 'smaller scale, depending on the ratfto to which the instrument is set toy the axis; that the reproduction does not necessarily have to be a mechanical drawing, and that the “instrument is based on mathematics, its principles, and therefore, your settings are mathematically obtained.” (25 CCPA at 434-35.)
Thus, it seems to me the gist of the Weber decision and the basis for distinguishing it here is that the pantograph there was found to be “based on mathematics,” and “its principles,” and the fact that the “settings are mathematically obtained.” The court’s summary after its review of the definitions of “mathematical,” “pantograph” and “drawing” can be helpful in resolving the issue in the present case. I here refer to the statement in the Weber decision that:
From the foregoing definitions and kindred ones by other authorities, it seems to us that a drawing device or instrumentality means something broader than, or at least different from, a mathematical instrument. The definitions of drawing above quoted imply something more than, a mere precise tracing or reproduction of a map, design, drawing, or other picture. There is implied toy drawing a certain originality of conception, although, as of course, there may be a drawing which is a reproduction of another drawing. (25 CCPA at 436-37.)
In the Weber case the court reiterated its position that the pantographs there in issue “are shown to be capable of minute mathematical precision in producing the various outlines, or copies, which it is their function to produce, and, upon the whole, we are of the opinion that they are clearly comprehended within the term ‘mathematical instruments,’ as that term is used in paragraph 360, supra.” (25 CCPA at 437.)
It seems clear to me, therefore, that at least since the Weber case there has been engrafted upon the meaning of the term “mathematical instruments” in par. 360 the concept of instruments “whose ultimate object is for computation” as distinguished from “drawing instruments”.
Our proper inquiry here begins and ends with whether the imported rectangular coordinate plotters in issue have been shown in this record to be “drawing instruments” which the court in the Weber case referred to as being “broader than or at least different from, a mathematical instrument.” The testimony of the single witness may well have had, in the words of the dissenting opinion, “a considerable bias”. Even if this be true, this testimony and the exhibits taken together *74establish, that the imported devices are not “mathematical instruments” as defined in the Weber case. They perform no function comparable to the mathematical computation function relied upon in the Weber case.
For the foregoing reasons, I concur in the reversal of the decision of the Customs Court.